
	

113 S2835 IS: Storm Shelter Affordability Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2835
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Pryor introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a refundable tax credit for certain storm
			 shelters.
	
	1.Short titleThis Act may be cited as the Storm Shelter Affordability Act of 2014.2.Credit for certain storm shelters(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 36B the following new section:36C.Credit for certain storm shelters(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 subtitle for any taxable year an amount equal to the storm shelter credit
			 amount.(b)Storm shelter credit amountFor purposes of this section, the storm shelter credit amount is an amount equal to the lesser of—(1)50 percent of the qualified storm shelter costs paid or incurred by the
			 individual, or(2)$1,000.(c)Qualified storm shelter costsFor purposes of this section—(1)In generalThe term qualified storm shelter costs means costs for the construction of a qualified storm shelter that is placed in service during the
			 taxable year in, or on property adjacent to, a
			 dwelling unit owned by the individual.(2)Qualified storm shelterThe term qualified storm shelter means a shelter with respect to which—(A)the taxpayer receives a State income tax deduction or rebate under a State program to encourage the
			 construction of storm shelters, and(B)the taxpayer attaches to the return of tax proof of approval of the completed shelter by the
			 relevant State agency.(3)LimitationNo amount shall be treated as qualified storm shelter costs for any taxable year with respect to an
			 individual to whom a credit under this section has been allowed in any
			 other taxable year.(d)TerminationSubsection (a) shall not apply to qualified storm shelters placed in service in taxable years
			 beginning after December 31, 2017..(b)Conforming amendmentParagraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting , 36C after 36B.(c)Clerical amendmentThe table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 36B the following new item:Sec. 36C. Credit for certain storm shelters..(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2014.
			
